Hill, J.
(dissenting) — I dissent. No question is raised by appellant as to the constitutionality of rent controls in 1948-1949, and we have before us simply a question of whether the facts in the present case bring it within the statute.
If there were any suggestion here that appellant insisted upon single occupancy and charged the double occupancy rate, I would agree that such a subterfuge should not be permitted and that the penalty should apply. There is, however, no question raised as to the good faith of the appellant.
It is my view that appellant, under the situation here existing, charged no excessive rent. He charged only the rate to which he was entitled for double occupancy. That he was entitled to refuse to rent the space for single occupancy and to insist upon double occupancy is conceded. He did all that he could, short of eviction of the tenant, to insure double occupancy.
Respondent knew that the occupancy was supposed to be double and she could at any time have taken in another woman to live with her and share expenses, and thus ameliorate the housing shortage. Whether or not there was to be a violation of rent regulations was at all times at her election. Because respondent chose to follow the ideas expressed in “Live Alone and Like It” is no reason why appellant should be required to subsidize her in the amount of thirty-six dollars a month.
This dissent is prompted by no quixotic desire to joust with the windmills of Federal rent control, but by reason of the feeling that rent controls are here to stay, as emergencies, real or synthetic, will always be found to justify their continuance, and that, therefore, attention should be directed to this situation, which, if the law is as the majority interprets it to be, may suggest the need of some amendment.
Beals, J., concurs with Hill, J.